DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-17 in the reply filed on 06/20/2022 is acknowledged.
Claims 18-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/20/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pickell (US 20150250115 A1).
Regarding claim 1: Pickell discloses An agricultural system (abstract), comprising: a plurality of processing lines (formed by chain 14, Fig. 1) for growing plants of a given plant type, wherein a first processing line in the plurality of processing lines is configured to: move a first plurality of plants (within trays 30)  through the agricultural system along a route; and apply a first growth condition to the first plurality of plants to satisfy a first active agent parameter for the first plurality of plants (Para 42).
Regarding claim 2: Pickell discloses the limitations of claim 1 as shown above.
Pickell further discloses wherein each of the plurality of processing lines is configured to apply a different growth condition to their respective plants (Para 42).
Regarding claim 3: Pickell discloses the limitations of claim 1 as shown above.
Pickell further discloses wherein the first active agent parameter comprises an amount and/or concentration of an active agent (para 42).
Regarding claim 4: Pickell discloses the limitations of claim 3 as shown above.
Pickell further discloses wherein the active agent is a biological or chemical component that provides a nutritional and/or health-related benefit to the first plurality of plants (para 42).
Regarding claim 5: Pickell discloses the limitations of claim 1 as shown above.
Pickell further discloses wherein the first processing line (formed via chain 14) comprises a conveyor belt or an autonomous vehicle (abstract).
Regarding claim 10: Pickell discloses the limitations of claim 1 as shown above.
Pickell further discloses wherein the route is segmented into a plurality of growth zones (abstract), and in each growth zone the first processing line is configured to apply a different growth condition to the first plurality of plants (para 7).
Regarding claim 11: Pickell discloses the limitations of claim 10 as shown above.
Pickell further discloses wherein the plurality of growth zones comprises at least one of a germination zone, a maturation zone, and a flowering/fructification zone (abstract and para 7).
Regarding claim 12: Pickell discloses the limitations of claim 10 as shown above.
Pickell further discloses wherein a route for each of the plurality of processing lines is segmented into the plurality of growth zones (Fig. 9, para 42).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-8,13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pickell as applied to claims 1 and 10 above, and further in view of Millar (US 20180359955 A1).
Regarding claim 6: Pickell discloses the limitations of claim 1 as shown above.
Pickell fails to teach the system further comprising a memory configured to store data about the first plurality of plants.
However, Millar teaches the system further comprising a memory (240) configured to store data (244a,244b)about the first plurality of plants (para 27, “The computing device 130 may include a memory component 240, which stores recipe logic 244a and learning logic 244b. As described in more detail below, the recipe logic 244a may receive and/or determine one or more grow recipes for growing a plant.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the system as disclosed by Millar with the memory as taught by Millar so as to determine which recipe works best for the optimal growth of the plants. 
Regarding claim 7: the modified reference teaches the limitations of claim 6 as shown above.
Modified Pickell fails to teach wherein the data comprises at least one of a location in the agricultural system of the first plurality of plants at a corresponding time, amount of time that the first growth condition has been applied to the first plurality of plants, the first active agent parameter, growth data at least one of the first plurality of plants, the first growth condition, and an identifier for each plant in the first plurality of plants.
However, Millar teaches wherein the data comprises at least one of a location in the agricultural system of the first plurality of plants at a corresponding time, amount of time that the first growth condition has been applied to the first plurality of plants, the first active agent parameter, growth data at least one of the first plurality of plants, the first growth condition, and an identifier for each plant in the first plurality of plants (Figs. 4 & 4, para 39, “The learning logic 244b may thus have an input layer, one or more hidden layers, and an output layer. The input layer may receive inputs from one or more sensors or other sources, such as data related to a recipe, data related to water absorption by a plant, data related to length of a plant, data related to photon absorption by a plant, data related to weight of a plant, etc. The input layer thus may receive inputs that may be used in learning adaptations to a recipe to more effectively grow the desired plant.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the memory and data as disclosed by modified Pickell with the plant growing data as taught by Millar so as to calculate how the plant responds to various inputs and then determine the optimal plant growing settings. 
Regarding claim 8: the modified reference teaches the limitations of claim 6 as shown above.
Modified Pickell fails to teach the system further comprising at least one sensor configured to collect at least a portion of the data about at least one of the first plurality of plants as it is moved along the route.
However, Millar teaches the system further comprising at least one sensor (662) configured to collect at least a portion of the data about at least one of the first plurality of plants (Fig. 6).
The combination of arts teach the system further comprising at least one sensor (Millar 662) configured to collect at least a portion of the data about at least one of the first plurality of plants (Millar, Fig. 6) as it is moved along the route (Pickell as it is moved among the chain conveyor 14, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the growing system as disclosed by modified Pickell with the sensor as taught by Millar so as to observe how the plants grow in response to the growth agents provided by the system, as it is conveyed along the system. 
Regarding claim 13: Pickell discloses the limitations of claim 10 as shown above.
Pickell fails to teach wherein each of the different growth conditions is based on growth data received from one or more users.
However, Millar teaches wherein each of the different growth conditions is based on growth data received from one or more users (para 47, “As illustrated above, various embodiments for self-learning in a grow pod are disclosed. These embodiments may allow a user to upload or otherwise input a grow recipe into a grow pod, where the recipe has one or more commands for light, water, nutrient, environmental, etc. to grow a plant according to a predetermined standard. Embodiments may utilize the recipe; measure the plant growth according to an expectation; and modify the recipe, based on deviation of the actual plant growth from the expectation.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the growth conditions as disclosed by Pickell with the conditions being based on growth data received from users as taught by Millar so as to modify the growth condition provided to the plant at a specific stage of life, in order to optimize growth.
Regarding claim 14: Pickell discloses the limitations of claim 1 as shown above.
Pickell fails to explicitly teach wherein the first growth condition is defined by a user that owns the plants.
However, Millar teaches the first growth condition is defined by a user that owns the plants  (para 47, “These embodiments may allow a user to upload or otherwise input a grow recipe into a grow pod, where the recipe has one or more commands for light, water, nutrient, environmental, etc. to grow a plant according to a predetermined standard.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the growth conditions as disclosed by Pickell with the conditions being defined by a user as taught by Millar so as to decrease the likelihood of failure, as the user would likely know a great starting point for a successful upbringing of the plant. 
Regarding claim 15: Pickell discloses the limitations of claim 1 as shown above.
Pickell fails to disclose wherein the first growth condition is constructed by applying machine learning on growth data received from one or more users.
However, Millar teaches wherein the first growth condition is constructed by applying machine learning on growth data received from one or more users (Fig. 4, para 17, “If the plant is deficient in an output measurement (such as height, girth, fruit output, water consumption, light consumption, etc.), the embodiments described herein may utilize a neural network to change the recipe to correct that deficiency. Similarly, if the plant exceeds expectation for a particular measurement, the neural network may be utilized to determine the cause of the unexpected result and make changes to the recipe to reproduce the unexpected result.” And para 39 to para 41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the growth condition as disclosed by Pickell with the machine learning as taught by Millar so as to provide accurate and detailed adjustments to the growth conditions of the plant, optimizing the plant growth outcome. 
Regarding claim 16: Pickell discloses the limitations of claim 1 as shown above.
Pickell further discloses wherein: the first growth condition comprises a plurality of parameters relevant for growth of the first plurality of plants (abstract, para 7 and para 42).
Pickell fails to explicitly disclose applying the first growth condition to the plurality of plants comprises adjusting one or more of the parameters in the first processing line.
However, Millar teaches applying the first growth condition to the plurality of plants comprises adjusting one or more of the parameters in the first processing line Fig. 4, para 17, “If the plant is deficient in an output measurement (such as height, girth, fruit output, water consumption, light consumption, etc.), the embodiments described herein may utilize a neural network to change the recipe to correct that deficiency. Similarly, if the plant exceeds expectation for a particular measurement, the neural network may be utilized to determine the cause of the unexpected result and make changes to the recipe to reproduce the unexpected result.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the growth conditions with a plurality of parameters as disclosed by Millar with the adjustable parameters as taught by Millar so as to tweak the parameters individually in order to determine the optimal conditions for plant growth. 
Regarding claim 17: the modified reference teaches the limitations of claim 16 as shown above.
Modified Pickell further teaches wherein the plurality of parameters comprises at least one of an illumination level, one or more illumination wavelengths, a temperature, a humidity, a concentration of one or more gases in the air, and a fertilizer amount or concentration (Para 43, “Lighting may be supplied by lights positioned within the frame 18 of the system at one or more zones of the serpentine path, such as the germination zone and the growing zone, particularly the growing zone. Such lights may comprise LED, high pressure sodium or other lights suitable for stimulating germination and plant growth.”).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pickell and Millar as applied to claim 6 above, and further in view of Bathen (US 20180337770 A1).
Regarding claim 9: the modified reference teaches the limitations of claim 6 as shown above.
Modified Pickell fails to teach wherein at least a portion of the data is stored in a blockchain.
However, Bathen wherein at least a portion of the data is stored in a blockchain (Abstract, “One example method of operation may include one or more of storing original data in a blockchain, storing transformed data based on the original data in the blockchain, storing chaincode on the blockchain used to transform the original data to the transformed data, and retrieving a transaction from the blockchain with the transformed data and the chaincode.”) (Examiner’s note: While this reference does not pertain to plant husbandry, it is still analogous as it pertains to applicant’s data storage in a blockchain).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the data as disclosed by modified Pickell with the data stored in blockchain as taught by Bathen so as to provide greater security to the data, increasing the protection for any company’s trade secrets. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cited art not relied upon pertains to plant cultivation which contains similar elements to applicant’s claimed limitations. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR REYES whose telephone number is (571)272-5318. The examiner can normally be reached M-Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.R./Examiner, Art Unit 3642      

                                                                                                                                                                                                  /MAGDALENA TOPOLSKI/
Primary Examiner, Art Unit 3619